Case 5:18-cv-00432-EEF-MLH Document 10 Filed 03/17/21 Page 1 of 1 PageID #: 39




                         UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION


MICHAEL C. TIMMONS                               CIVIL ACTION NO. 18-432-P

VERSUS                                           JUDGE FOOTE

MAJOR WALLACE, ET AL.                            MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

         IT IS ORDERED that Plaintiff's civil rights complaint is DISMISSED WITH

PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915(e). The Clerk of Court is

instructed to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler,

Texas.

         THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
 17th     day of      March                            2021.



                                          ______________________________________
                                               ELIZABETH ERNY FOOTE
                                             UNITED STATES DISTRICT JUDGE
